Citation Nr: 1026937	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  04-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1. Entitlement to service connection for allergic rhinitis.

2. Entitlement to service connection for a right hip condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico, that denied 
the above noted claims.  A hearing before the undersigned 
Veterans Law Judge at the RO was held in December 2008.  These 
issues were remanded for further development  in March 2009, and 
now return again before the Board.


FINDINGS OF FACT

1. There is no medical evidence of record linking the Veteran's 
current diagnosis of allergic rhinitis to service.

2. There is no medical evidence of record showing that the 
Veteran has a current diagnosis of any right hip disability.


CONCLUSIONS OF LAW

1. Allergic rhinitis was not incurred or aggravated in the 
Veteran's active duty service. 38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

2. A right hip disability was not incurred or aggravated in the 
Veteran's active duty service. 38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in November 2001, August 2004, September 2004, March 
2008, and April 2009.  These items informed the Veteran of what 
evidence was needed to establish the benefits sought, of what VA 
would do or had done, and of what evidence the Veteran should 
provide.  Therefore, the Board finds that any notice errors did 
not affect the essential fairness of this adjudication, and that 
it is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.  

No prejudice has been alleged in the timing of these notices, and 
none is apparent from the record; and this claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits on appeal.  The 
Veteran received a hearing before the undersigned Veterans Law 
Judge in December 2008.  The Veteran was scheduled for 
examinations for his claimed disabilities, both of which he 
failed to report for.  Consequently, the duty to notify and 
assist has been satisfied in this appeal.

The Veteran seeks service connection for a right hip disability 
and allergic rhinitis, both of which he attributes to service.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.


The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for either of these 
disabilities.  In this regard, the Board notes that the 
preponderance of the evidence of record indicates that the 
Veteran does not have a currently diagnosed hip disability, and 
does  not reflect that the Veteran's allergic rhinitis is related 
to service.  In the Board's prior remand of these claims in March 
2009, it was noted that the Veteran had allergies in service, and 
now had allergic rhinitis, and it was also noted that although 
the evidence of record did not show a right hip diagnosis, the 
Veteran's May 1990 report of separation examination showed the 
Veteran reported a 5 month history of right hip pain, and 
continued to complain of hip pain.  As such, these issues were 
remanded for the scheduling of VA examinations.  The Veteran was 
informed of the provisions of 38 C.F.R. § 3.655, and the fact 
that failing to report for his scheduled examinations could have 
a negative impact on his claim.  38 C.F.R. § 3.655 addresses the 
consequences of a Veteran's failure to attend scheduled medical 
examinations.  That regulation provides that, when entitlement to 
a benefit cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to report 
for such examination, scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 

While VA does have a duty to assist in the development of the 
Veteran's claim, this duty is not limitless.  The Veteran's 
cooperation in responding to requests for information is 
required.  As the Court has noted, the duty to assist in the 
development and adjudication of a claim is not a one-way street.  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  


Thus, as to the Veteran's allergic rhinitis, while he has a 
current diagnosis, there is no medical evidence of record linking 
this disability to his service.  While the Veteran, in his 
hearing testimony, stated that he had severe allergies in 
service, he also noted that he was not diagnosed with rhinitis in 
service.  A September 1990 VA examination dated shortly after the 
Veteran's separation from service found the Veteran's nose and 
sinus to be normal, with no evidence of rhinitis.  The earliest 
medical evidence of record showing a possible diagnosis of 
allergic rhinitis is a March 1997 private treatment record, dated 
7 years after the Veteran's separation from service, showing a 
report of allergic rhinitis by history.  The medical evidence of 
record does not actually show a confirmed diagnosis of rhinitis 
until September 2001, over 11 years after the Veteran's 
separation from service.  With no medical evidence having been 
presented which links the Veteran's current diagnosis of allergic 
rhinitis to service, and with the Veteran failing to report for a 
scheduled examination, the Board finds that the preponderance of 
evidence of record is against a grant of service connection for 
allergic rhinitis.

As to the Veteran's claimed hip disability, the Board finds that 
the preponderance of the evidence of record indicates that the 
Veteran does not have a currently diagnosed hip disability.  A 
September 1990 VA examination dated shortly after the Veteran's 
separation from service found no evidence of any hip disability.   
Although a September 1997 X-ray report appeared to show moderate 
osteoarthritis of both hips, a follow up February 1998 X-rays of 
the Veteran's right hip was completely normal.  Since that time, 
the medical evidence of record shows no diagnosis of any right 
hip disability.

While the Veteran testified that he has had on and off hip pain, 
in his hearing testimony of December 2008, pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part 
and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current disability.  
"In the absence of proof of a present disability, there can be no 
valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Thus, as to the Veteran's right hip disability, as the Veteran 
failed to report for a VA examination, no hip disability could be 
diagnosed, and the medical evidence received since the prior 
remand continues to fail to show any diagnosis of any right hip 
disability.

The Veteran has claimed that he has a right hip disability 
secondary to a service connected right ankle disability, however, 
again, there is no medical evidence of record showing any 
diagnosis of any right hip disability.

Incumbent on a grant of service connection is evidence that the 
Veteran has the disabilities for which service connection is 
claimed.  As the preponderance of the evidence of record shows 
that the Veteran does not have right hip disability, nor has he 
identified the source of any possible current treatment records, 
the Board finds that the preponderance of the evidence of record 
is against a grant of service connection for a right hip 
disability.  The Board notes that even if the one X-ray taken in 
September 1997 were considered to be sufficient evidence that the 
Veteran has a specific right hip disability, namely 
osteoarthritis, there is still no medical evidence of record 
linking that disability to service.  As such, the Board finds 
that the preponderance of the medical evidence of record is 
against a grant of service connection for a right hip disability.

As the preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and they must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to service connection for a right hip condition is 
denied.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


